Citation Nr: 0712293	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  02-12 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to service connection for psychiatric disability 
other than PTSD.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 24, 1970, to 
March 26, 1970.  He also served on active duty for training 
(ACDUTRA) from April to August 1970.  Thereafter, he served 
on inactive duty for training in the Army Reserves until 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In an August 2005 decision, the Board denied the veteran's 
appeal.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2007, the Court issued an order that granted a joint 
motion of the parties, and remanded the case to the Board for 
action in compliance with the motion.


REMAND

In October 2003 the Board remanded the issues on the title 
page, inter alia, in order to obtain outstanding private 
medical records from Lenox Hill Hospital in New York, New 
York (from 1990) and Little Hill Alina Lodge in Blairstown, 
New Jersey (from 1992).  A review of the claims folder 
reveals that the RO never undertook any development action in 
this regard.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).  

At this point, the pertinent authorization and consent to 
release information forms (VA Forms 21-4142) that the veteran 
completed and signed in May 2002 are no longer valid.  
Therefore, the originating agency should attempt to obtain 
current authorization and consent forms for these treatment 
records from the veteran.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The AMC or the RO should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) 
(2006), to include notice that he should 
submit any pertinent evidence in his 
possession and provide the identifying 
information and any authorization 
necessary for VA to obtain the medical 
records discussed above and any other 
medical records, not already of record, 
pertaining to post-service treatment or 
evaluation of him for any psychiatric 
disorder.  He should also be provided 
notice with respect to the disability-
evaluation and effective-date elements 
of his claims in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC or the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the AMC or 
the RO is unable to obtain any such 
evidence, it should so inform the 
veteran and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the AMC or the RO should 
undertake any other indicated 
development and readjudicate the issues 
on appeal based on a de novo review of 
the record.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



